Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This in response to amendment filed 01/28/2021. No claims have been added. No claims have been canceled. Claims 1-3, 9, 11-13 and 19 have been amended. Claims 1-20 are still pending in this application. 

Claim Rejections - 35 USC § 103
2.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PAT # 9,955,021 B1) in view of Brenneman et al. (Pub.No.: 2007/0019801 A1). 

Regarding claims 1 and 11, Liu teaches a system and method (reads on routing calls in an IPBX server, see col. 1, lines 18-20) and method comprising:
a microprocessor (reads on processor within processing system 110, see col. 6, lines 25-31); and
a computer readable medium, coupled with the microprocessor and comprising microprocessor (see col. 13, lines 13-15) readable and executable instructions that program the microprocessor to:

receive a plurality of escalated communication sessions, wherein the plurality of escalated communication sessions are initially a plurality of established communication sessions between communication endpoints of users and communication endpoints of human contact center agents (reads on calls routed to level 1 agents 416, 424. 436, see col.11, lines 59-63);

determine a priority for each escalated communication session of the plurality of escalated communication sessions based on one or more routing factors associated with each escalated communication session (this reads on an analysis of call metrics for call direction, In some implementations, a set of criteria in the policy 112 may cause the analysis circuit 114 to automatically escalate a call to a higher level call agent when the call is initially placed to the call center before the call has been routed to a call agent. For example, a set of criteria in the policy 112 for an IPBX may be configured to identify high priority callers, for which calls should be initially escalated to a higher level call agent in the call center by the analysis circuit 114. For instance, the set of criteria may specify a list of callers that are considered to be high priority (see col. 4, lines 21-29)); and



Although Liu teaches escalating from one level to another higher level, however Liu does not specifically teach “an escalation queue”. Liu also does not specifically teach “wherein a first escalated communication session is routed first in the escalation queue based on a determination that the first escalated communication session has a higher priority than all other escalated communication sessions in the escalation queue”.

Yet, Brenneman teaches that some calls is placed in higher and some customers placed higher than others in a high priority queue [see 0019]. 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of determine priority of the callers within the high priority queue, as taught by Brenneman, into the teachings of Liu in order to provide special treatment/handling to high priority callers.  
  
Regarding claims 2 and 12, the combination of Liu in view of Brenneman teaches wherein routing the plurality of escalated communication sessions comprises automatically changing a communication session type of he each of the escalated communication sessions to at least one of: a 

Regarding claims 3 and 13, the combination of Liu in view of Brenneman teaches wherein the changed communication session type is automatically determined based on the one or more routing factors (see Liu, col. 7, lines 45-61).

Regarding claims 4 and 14, the combination of Liu in view of Brenneman teaches wherein a view of the escalation queue is displayed on the communication endpoint of the supervisor or the technical specialist (see Liu, col. 4, lines 5-9). 

Regarding claims 5 and 15, the combination of Liu in view of Brenneman teaches wherein the supervisor or technical specialist selects an individual one of the escalated communication sessions in the displayed view of the escalation queue to initiate routing of the selected escalated communication session (reads on the clickable option as discussed in Liu, see col. 4, and lines 5-9).  

Regarding claims 8 and 18, the combination of Liu in view of Brenneman teaches wherein the plurality of escalated communication sessions placed in the escalation queue comprise at least two of a voice communication session (reads on call as discussed by Liu , see col. 7, lines 35-36) , a video communication session, an instant messaging communication session, a virtual reality communication 

Regarding claims 7 and 17, the combination of Liu in view of Brenneman teaches wherein the priority of the escalated communication sessions placed in the escalation queue dynamically changes in the displayed view of the escalation queue based on a new communication session being escalated (the examiner consider this limitation obvious within the combination presented because all information presented are being dynamic).  

Claims 9 and 19 recite “wherein a first established escalated communication session of the plurality of escalated communication sessions is routed to the communication endpoint of the supervisor or technical specialist, wherein routing the first established escalated commutations session causes the communication endpoints of the supervisor or technical specialist to be joined into the first established escalated communication session, wherein the first established escalated communication session is a voice or video communication session, and wherein the supervisor or technical specialist pauses presented voice/video content received from the first established escalated communication session while the first established escalated communication session remains a live communication session”. This reads on escalating the call from level 1 agent to level 2 (see Liu, col. 11 , line 63 through col. 12 line 1-2 ). Also, it reads on monitoring and recording the session as discussed in Liu (see col. 7, lines 39-40). Note that pausing the session is considered an obvious limitation within the teaching of Liu or Brenneman. One may pause the recording/monitoring and resume at any point during the session and resume whenever desired. Also for voice recording discussed in Liu (col. 7, lines 39-40). 

at least one of: a user priority (see col. 4, lines 21-29), a communication session duration, a number of past communication sessions on the same ticket, a waiting time of a communication session, a number of hops, a spoken keyword, and an agent skill.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PAT # 9,955,021 B1) in view of Brenneman et al. (Pub.No.: 2007/0019801 A1) and further in view of Klein (Pub.No.: 2018/0007206 A1).
 
Claims 6 and 16 recite “wherein the plurality of escalated communication sessions are voice communication sessions and wherein the displayed view of the escalation queue comprises a live voice to text view of the plurality of escalated communication sessions”.

Liu and Brenneman features are already addressed in the above rejection. Neither Liu nor Brenneman specifically teach the limitations of claims 6 and 16. 

However, Kline teaches in a contact center wherein session can be transferred to an agent or a supervisor [0038-0039], in the transition of a session, changes between communication modes, e.g., transitioning from a text chat to voice, or from voice to video can occur, see [0085] of Klein). In Klein the live agent is can view customer information though the screen/agent’s equipment (i.e., workstation) [0035].

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of changing communication mode, as taught by .  

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652